Citation Nr: 0419732	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  96-08 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by headaches.

3.  Entitlement to service connection for hair discoloration.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for left ankle 
disorder.

6.  Entitlement to service connection for a respiratory 
disorder.

7  Entitlement to service connection for a left knee 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(the RO).  

Procedural history

The veteran had active service from August 1973 to August 
1976 and from September 1990 to May 1991.  The veteran had 
service in Southwest Asia during the Persian Gulf War.

In June 1993, the RO received the veteran's claim of 
entitlement to service connection for multiple disorders, 
including PTSD and headaches.  In an August 1994 rating 
decision, the RO denied the claims.  The veteran disagreed 
with the August 1994 rating decision and initiated this 
appeal.  The appeal was perfected with the veteran's 
testimony at a November 1994 RO hearing, accepted as a timely 
substantive appeal.  

Also denied by the RO in the August 1994 decision were claims 
of entitlement to service connection for hair discoloration, 
a back disorder, a left ankle disorder and a left knee 
disorder.  The veteran disagreed as to those issues in August 
1994.  In the document identified as his notice of 
disagreement, the veteran raised the issue of entitlement to 
service connection for a respiratory disorder.  That claim 
had not been previously adjudicated and was denied in a 
September 1994 rating decision.  The RO issued a statement of 
the case (SOC) in September 1994 which included the hair, 
back, left ankle, left knee and respiratory issues.  The 
Board finds that as the August 1994 "notice of 
disagreement" was received prior to the September 1994 
rating decision, it cannot serve as a notice of disagreement 
with respect to the respiratory issue.  However, the Board 
accepts the veteran's November 1994 hearing testimony as a 
timely notice of disagreement with the September 1994 denial.  
The veteran perfected his appeals as to the hair, back, left 
ankle and left knee claims with the November 1994 hearing 
testimony.  

While the Board finds that the veteran filed a timely notice 
of disagreement with the September 1994 denial of service 
connection for a respiratory disorder, that issue was 
adjudicated again in December 1997, as was the issue of 
entitlement to service connection for a left knee disorder; 
both were denied.  The veteran disagreed with those denials 
in December 1998.  As will be discussed in the REMAND below, 
no SOC has yet been issued as to either issue.

In addition to the November 1994 RO hearing, the veteran 
testified before the undersigned Veteran's Law Judge at a 
Travel Board hearing in December 1998.  The transcript of 
both hearings is associated with the veteran's claims folder.

In June 1999, the Board remanded the issues of entitlement to 
service connection for PTSD and entitlement to service 
connection for headaches for further evidentiary development.  
After the requested development was accomplished, the RO 
issued a supplemental statement of the case (SSOC) which 
continued the previous denials.  
 


Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its June 1999 decision included a decision on 
the merits, assigning an increased rating for the veteran's 
service connected skin disorder.  The Board's decision is 
final.  See 38 C.F.R. § 20.1100 (2003).  Accordingly, that 
issue will be addressed no further herein.

In the August 1994 rating decision the RO also denied the 
veteran's claim of entitlement to service connection for a 
right hand disorder.  The veteran perfected an appeal as to 
that denial.  However, in a February 1996 rating decision, 
the RO granted service connection for a right hand disorder 
and assigned a 10 percent disability rating.  The veteran has 
not appealed that decision, and accordingly it will be 
addressed no further in this decision.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].

The Board also observes that the RO issued a SOC in January 
1999 covering the issues of entitlement to service connection 
for chronic fatigue, multiple joint pain, a right shoulder 
disorder and a gastrointestinal disorder, denied in December 
1997.  The veteran submitted a document in January 2000 in an 
attempt to perfect those appeals; however that submission was 
not timely.  Accordingly, those issues will not be addressed 
further in this decision.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003) [an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
SOC has been furnished, a timely filed substantive appeal].  

The issues of entitlement to service connection for hair 
discoloration, a back disorder, a left ankle disorder, a 
respiratory disorder and a left knee disorder will be 
addressed in the remand portion of this decision.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

FINDINGS OF FACT

1.  The record includes medical evidence showing a current 
diagnosis of PTSD based on the veteran's claimed in-service 
stressors. 

2.  During his service, the veteran was not engaged in combat 
with the enemy.

3.  The record does include credible supporting evidence 
verifying the occurrence of the veteran's claimed in-service 
stressors.

4.  The veteran has a disability manifested by headaches 
which cannot be attributed to any known clinical diagnosis. 


CONCLUSIONS OF LAW

1.  PTSD was incurred as a result of the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2003).

2.  A disability manifested by headaches was incurred as a 
result of the veteran's active military service.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a psychiatric disorder to include PTSD and for a disability 
manifested by headaches.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's June 1999 
remand, by the remand itself, by the August 1999 rating 
decision, by the September 1994 SOC, and by the December 1997 
and March 2004 SSOCs of the pertinent law and regulations, of 
the need to submit additional evidence on his claims, and of 
the particular deficiencies in the evidence with respect to 
his claims.  

In July 1996, the RO sent the veteran a letter with respect 
to his Persian Gulf claims requesting that he submit any 
medical evidence he had from the time he began active duty in 
the Persian Gulf, as well as any medical evidence he had from 
the time he left the Persian Gulf.  The letter also notified 
the veteran that he could submit nonmedical evidence such as 
employment information and lay statements.

Following the Board's June 1999 remand, the RO sent the 
veteran two letters in July 1999 and February 2000 
specifically requesting that he identify all VA and non-VA 
health care providers who have treated him for headaches and 
psychiatric complaints since service.  The RO notified the 
veteran that if he did not wish to submit the records 
himself, the RO would obtain them for him.  The RO also asked 
the veteran to submit information regarding unit assignments 
so that the RO could obtain his service personnel records.  

More significantly, a letter was sent to the veteran in July 
2003, with a copy to his representative, which was 
specifically intended to address the requirements of the 
VCAA.  The letter informed the veteran of what the evidence 
must show in order for his claims to be granted, as well as 
what evidence had already been received.  Crucially, the 
veteran was informed by means of that letter as to what 
evidence he was required to provide and what evidence VA 
would attempt to obtain on his behalf.  The letter explained 
that VA would obtain relevant government and military 
records, and specifically listed records from the Eisenhower 
Army Medical Center and the VA Medical Center in Decatur, 
Georgia.  It also explained that VA would make reasonable 
efforts to help him get other relevant evidence, such as 
private medical records, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The veteran was asked specifically 
to sign release forms for Dr. A.V.S. and Dr. H.W.E. and the 
Eisenhower Medical Center.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The fact that the veteran's claim was readjudicated by the RO 
in March 2004, prior to the expiration of the one-year period 
following the July 2003 notification of the veteran of the 
evidence necessary to substantiate his claim, does not render 
the RO's notice invalid or inadequate.  The recently enacted 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____), made effective from November 9, 2000, 
specifically addresses this issue and provides that nothing 
in paragraph (1) of 38 U.S.C.A. § 5103 shall be construed to 
prohibit the Secretary from making a decision on a claim 
before the expiration of the one-year period referred to in 
that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, in response to the Board's June 1999 remand 
the veteran underwent VA examinations to determine the nature 
and etiology of his claimed psychiatric and headache 
disorders, the results of which are reported below.  After 
the veteran filed his claims, the RO obtained the veteran's 
service medical records and service personnel records.  The 
RO also requested and obtained records from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR).  The 
veteran was afforded VA examinations in February 1994, March 
and September 1995, April 1997 and February and March 2004.  
The veteran also submitted copies of his service medical 
records and employee performance reports.  In addition, he 
submitted medical records from Dr. D.F.A. in June 1994.  He 
submitted records from A.V.S., PhD, H.W.E., Ph.D. and from 
Dr. A.M. in August 1996.  

The veteran identified treatment records from Ft. Gordon in 
November 2000.  The RO made an attempt to determine if any 
additional records were available that had not already been 
sent.  The RO obtained confirmation that a search was 
conducted but no records were located.  The veteran submitted 
lay statements from his wife and other family members in 
August 1996.  There is no indication that there exists any 
evidence which has a bearing on this case which has not been 
obtained.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he requested a BVA hearing in his 
November 1998 VA Form 9, and he presented personal testimony 
before the undersigned Veteran's Law Judge in a December 1998 
Travel Board hearing.  The veteran was also afforded a 
personal hearing before a RO Hearing Officer in December 
1994, the transcript of which is of record.  In addition, the 
veteran's representative has submitted written argument in 
his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

1.  Entitlement to service connection for a psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).

PTSD and combat status

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2003).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2003).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2003).   

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Analysis

As discussed above, 38 C.F.R. § 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
The record must show: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between PTSD and 
the claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2003); Moreau, supra.

There is of record a current medical diagnosis of PTSD that 
has been linked to the veteran's military service; 
accordingly, elements (1) and (2) above have arguably been 
satisfied.  However, there is still the question of whether 
there is credible supporting evidence that an in-service 
stressor actually occurred.

As noted above, in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole.  See 
Madden, supra.

The Board is unable to identify objective evidence which 
shows that the veteran engaged in combat with the enemy 
within the meaning of provisions establishing the combat 
presumption.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).  The Board notes that the veteran's 
military occupational specialty was a miliary policeman; this 
by itself neither establishes nor precludes participation in 
actual combat.  The veteran's service records show that he 
was assigned to a combat support military police company, and 
that his team was assigned missions in combat operations such 
as securing main supply routes and escorting enemy prisoners.  
While this certainly establishes the possibility of combat 
participation, in that the veteran's duties would place him 
in the vicinity of combat operations, none of the evidence 
establishes his actual participation in combat.  

It is also notable that the veteran did not receive any 
decorations or awards indicative of combat status, and he did 
not incur any injuries reflective of participation in combat.  
The veteran was awarded the National Defense Service Medal; 
however, such was awarded to all personnel for honorable 
active service for any period between June 27, 1950 and July 
27, 1954, or between January 1, 1961 and August 14, 1974.  
See Manual of Military Decorations and Awards, 6-1 
(Department of Defense Manual 1348.33-M, July 1990).  The 
veteran also was awarded the Army Service Ribbon, the Expert 
Badge for the M-16 rifle, a Marksman Badge for the .45 
caliber pistol, a Good Conduct Medal, the Overseas Service 
Ribbon, the Southwest Asia Service Medal, the Air Force 
Longevity Award, the Air Force Small Arms Expert Ribbon, and 
the Air Force Outstanding Unit Award.  None of those awards 
is reflective of combat participation.

Based on the evidence of record, the Board concludes that 
combat status has not been demonstrated in this case.  See 
Moreau, Dizoglio and Doran, all supra.

Because it has not been shown that the veteran engaged in 
combat, the law requires that stressors be corroborated by 
evidence other than the veteran's lay testimony or the 
diagnosis of PTSD.  See Moreau, 9 Vet. App. at 395; Dizoglio, 
9 Vet. App. at 166.  The Board notes that while the February 
2004 VA examiner found that the veteran's account of his 
stressors seemed credible and genuine, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  See Moreau at 395-396 
(1996); Cohen, 10 Vet. App. at 142.

In a March 1994 statement, the veteran described the 
following stressors.  While on station near Hafar al Batin, 
an officer gave the unit's coordinates on a non secure radio.  
Forty-five minutes later, a SCUD missile was detected and was 
intercepted by the Patriot Missile System.  After the ground 
war began, the veteran's unit made its way from Saudi Arabia 
into Kuwait.  The veteran witnessed oil well fires, the 
remains of damaged and destroyed military vehicles, and bomb-
cratered roadways with live ordinance still in place.  The 
veteran also witnessed wide-spread human remains.  The 
veteran also described an incident where a group of Saudi and 
Kuwaiti soldiers began to interrogate an Iraqi prisoner of 
war when one of the Kuwaitis took out a hand gun and executed 
him.  

In a November 2000 statement, the veteran recounted similar 
incidents.  He stated that he observed a Patriot missile 
intercept a target in January 1991.  As he approached closer, 
his chemical litmus tape began to turn pink.  At later date, 
after an officer gave out his unit's position, an inbound 
SCUD was intercepted less than 2 miles from his location.  
Upon entering into Kuwait in February 1991, he had an "up 
close and personal" view of human remains scattered about.  
He described  a terrible smell which could be sensed in his 
throat.  He saw torture rooms set up around the Kuwait 
airport.  He took custody of an enemy prisoner and while 
filling out paperwork, two Kuwaiti soldiers and a Saudi 
solder came into the tent area and spoke to him.  One of the 
Kuwaiti soldiers pulled his weapon and shot the prisoner in 
the back of the head.  While traveling north on the Basrah 
highway, units in front encountered resistance near the 5th 
and 6th Ring Motorways.  His unit proceeded on the right 
flank along the coast near Muday Yarah.  Fleeing persons took 
shots at their column.  They proceeded on and ran into live 
ordinance and mines.  He witnessed vehicles with human debris 
scattered throughout the road.  He witnessed people looting 
dead bodies.  He had to take action to stop animals from 
eating bodies and buried some of the bodies.  

The veteran also described similar accounts with respect to 
his stressor events in the November 1994 and December 1998 
hearings.

A review of the claims file reveals that all reasonable 
attempts have been made by VA to verify the veteran's 
stressors.  It appears that all of the veteran's known 
service personnel records available from the National 
Personnel Records Center (NPRC) have been obtained and 
associated with the record.  Moreover, the RO has contacted 
USASCRUR in order to gather any information available that 
would be relevant to verifying the veteran's stressors.

With respect to the veteran's claimed stressor of witnessing 
a prisoner being killed by Saudi and Kuwaiti guards, the 
evidence of record does not corroborate that account.  The 
information provided by USASCRUR does establish that the 
veteran's unit was responsible for enemy prisoner convoy 
escorts and transporting individual enemy prisoners, making 
the veteran's account entirely credible; however, there is no 
independent corroborating evidence in the record to 
substantiate that the claimed event actually occurred.  

With respect to the veteran's claim of being present during 
SCUD Missile attacks and witnessing an interception of an 
incoming missile, the evidence provided by USASCRUR does 
establish that the veteran's unit was subjected to numerous 
SCUD missile alerts; although it does not establish that the 
unit actually came under attack by a SCUD missile, or that a 
SCUD was shot down by a Patriot Missile in the unit's 
vicinity, as the veteran asserts.  

The veteran's account of having his chemical litmus tape 
register positive is also not corroborated by any other 
evidence.

The Board notes that with respect to these alleged stressors, 
this case is distinguished from the facts of Suozzi v. Brown, 
10 Vet. App. 307 (1997), or Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In those cases the general fact of the 
claimed events was confirmed by official sources and only the 
veteran's involvement was questioned.  In this case, however, 
there is no evidence from official sources or other 
corroborating evidence that the veteran's claimed stressors 
actually occurred.  

With respect to the veteran's claim of witnessing human 
remains in the desert and along the road leading from Kuwait 
to Basrah, the Board notes that the veteran submitted 
photographs purported to have been taken along this road in 
Kuwait and Iraq.  Those photographs show in graphic detail 
the bodies of Iraqi soldiers that had been killed.  The Board 
finds that the photographs submitted by the veteran satisfy 
the requirement of corroborative evidence.  

While the Board concedes that it is unclear from the 
photographs who took the pictures and who was present when 
the photographs were taken, the Board believes that under 
Pentacost and Souzzi, establishment of the veteran's presence 
at the time the photographs were taken is not necessary.  In 
Suozzi, the Court found that, in insisting that there be 
corroboration of every detail including the appellant's 
personal participation, the Secretary defines corroboration 
far too narrowly.  Where the veteran had offered new and 
independent evidence of stressful events and that evidence 
implied his personal exposure, the requirement of 
corroboration was met.  

Here, the evidence clearly "implies" that the veteran was 
present at the site the photographs were taken.  Several 
photographs are identified by hand-written caption as 
"[r]emains we encountered."  The veteran also described by 
caption that, in "[t]his [p]articular one" they had to take 
action to keep animals away from the bodies.  Moreover, the 
veteran's service personnel records confirm that he 
participated in convoy missions into Iraq, making his 
presence at the site of the photographs, i.e., the main 
highway from Kuwait into Iraq, at least plausible if not 
likely.  In sum, while the pictures submitted by the veteran 
do not conclusively prove that he personally witnessed the 
events depicted therein, they, when considered along with his 
official unit records, offer independent evidence which 
supports and does not contradict the veteran's testimony.  
Doran, 6 Vet. App. at 289.  The Board therefore believes that 
the requirement of corroborative evidence as defined in 
Pentacost and Souzzi has been met.

While, as noted above, the evidence does not show that the 
veteran engaged in combat, this particular stressor does not 
imply such participation, but rather implies exposure to 
certain specific results of combat.  The veteran's records do 
establish that his unit was assigned to missions involving 
combat operations.  Accordingly, exposure to the results of 
combat would appear to be within the realm of the veteran's 
duties.  

In sum, establishing service connection for PTSD requires the 
satisfaction of specific criteria.  The record contains a 
medical opinion establishing a diagnosis of PTSD and 
associating it with certain of the veteran's military 
experiences during the Gulf War.  As the record also contains 
corroborative evidence of one of the stressors enumerated in 
that opinion, all three required elements are met, and a 
grant of service connection for PTSD is warranted.

2.  Entitlement to service connection for headaches.

Pertinent Law and Regulations 

The general law applicable to service connection claims has 
been set out above.  However, for reasons discussed below, 
this issue is being decided based on the law and regulations 
governing claims for undiagnosed illness.

Undiagnosed Illness

Service connection may be established for Persian Gulf 
veterans who exhibit objective indications of a qualifying 
chronic disability, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2003).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness, or certain medically 
unexplained chronic multisymptom illnesses that are defined 
by a cluster of signs or symptoms.  Chronic multisymptom 
illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2) (2003).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, menstrual disorders.  38 C.F.R. § 3.317(b) (2003).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c) (2003).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1) (2003).

The Southwest Asia Theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317(d)(2) (2003).

Factual background

The veteran was treated in October 1990 for complaint of 
headaches and other symptoms.  The diagnosis was viral 
syndrome made worse by meningococcal vaccine.  The service 
separation examination conducted in April 1991 shows normal 
head and neurologic findings.  Reports of medical history 
completed by the veteran throughout his military career show 
that he had a head injury at age 5.  

A June 1994 report of the veteran's counselor, D.F.A. shows 
the veteran's complaint of constant headaches since his 
service in the Persian Gulf.  

VA outpatient treatment reports in May 1994 and June 1994 
show complaints of headaches since 1991.  No diagnosis was 
rendered other than headaches.  VA treatment records in 
August and September 1994 and April 1995 show treatment for 
migraines.  

The veteran submitted a May 1994 U.S. Senate report on U.S. 
chemical and biological warfare related exports to Iraq and 
their impact on the Persian Gulf War.  That document shows 
that recurring severe headaches are among the symptoms 
reported by veterans returning from the Persian Gulf.  The 
article lays out possible causes of various symptoms reported 
by Persian Gulf War veterans but does not reach a conclusion 
as to any particular cause.  

In his November 1994 hearing, the veteran stated that he had 
not suffered from migraine headaches prior to his period of 
service in the Persian Gulf.  The veteran stated that the 
migraine headaches started when he took bromide pills in the 
service.  In the December 1998 hearing, the veteran stated 
that he now gets headaches two to three times per week.  
Prior to his service in the Persian Gulf, he experienced 
simple headaches, but not of the magnitude he now 
experiences.  

A May 1995 neurological consultation conducted by Dr. A.M. 
shows the veteran's complaint of occasional mild headaches 
twice a month prior to his service in the Persian Gulf.  
Since then, he has suffered from severe and excruciating 
headaches.  The headaches have lasted up to eight days at a 
time.  The headaches were described as dull and throbbing 
from the neck up to the top of the head; he also described a 
bifrontal headache which is viselike and infra-orbital.  The 
veteran describes his headaches as severe and incapacitating.  
Diagnostic testing was essentially normal.  The examiner's 
impression was that the veteran appears to have a chronic 
daily headache syndrome.  He concluded that he was uncertain 
as to whether this is related to his exposure to various 
toxins and his traumas in the Persian Gulf.  

A May 1995 MRI of the brain conducted and reviewed by Dr. 
A.M. shows an abnormal study due to the presence of some left 
ethmoidal sinusitis and bilateral frontal sinusitis.  
However, the rest of the scan was unremarkable.  

Statements from the veteran's spouse and other family members 
attest to his having suffered intense migraine headaches 
since his service in the Persian Gulf.

An April 1997 VA general medical examination report shows the 
veteran's description of having headaches since age 10 which 
have become more troublesome since 1990.  Since then they 
average about one to two per week and may last from one to 
four days.  The diagnosis was migraine cephalgia (headache).  
A VA mental disorders examination conducted at the same time 
reported a diagnosis of migraine syndrome with headache.

October 1998 and November 1998 examination reports from Dr. 
A.L.A. show diagnoses of migraine headaches.  A November 1998 
progress note from Dr. A.M. shows a diagnosis of intermittent 
vascular headache.  

A January 2000 letter from Dr. A.M. attests to his having 
seen the veteran since May 1995 for very resistant headaches.  
Dr. A.M. stated that he had reviewed literature presented to 
him by the veteran and it seems feasible in view of his state 
prior to his tour of duty that the symptoms he is 
encountering now may well be related to some toxin or other 
stressor, which he encountered in the middle east.  

In January 2004, the June 1994 VA outpatient examiner 
reviewed the veteran's claim file, including his prior 
findings and stated that his tentative impression was that 
the headaches were migrainous in nature judging from the 
nature of his recommended treatment, and that he had no 
knowledge of any toxin that can result in a chronic headache 
disorder of this nature. 

A March 2004 VA neurological examination shows the veteran's 
account of headaches which began in 1990 after the beginning 
of the Gulf War.  The veteran stated that he has had multiple 
chemical exposures during that time including bromide.  He 
stated that he continues to have headaches with nausea and at 
times vomiting and photo and phonophobia.  The headaches can 
occur on either side of the head and may have a throbbing or 
sharp pain associated.  There is no history of significant 
head trauma in the military.  An MRI in 1995 was significant 
only for sinusitis and ethmoid cyst.  The examiner's 
assessment was that the veteran has chronic headache with 
migrainous features.  According to the examiner, the veteran 
strongly believes that his headaches are caused by exposures 
in the Gulf War.  The examiner stated that he had not found 
documentation of the veteran's exposure from medical or 
military personnel.  He noted that the veteran did not 
complain of headaches while he was in the Gulf and that he 
was evaluated for a neurological cause which was not 
specified as being headaches in 1992.  He was unable to find 
support in the veteran's available records for a finding of 
chronic headaches beginning while in the Gulf war.  However, 
he did find a reference to headaches approximately one per 
week in 1990 and that he had a viral syndrome in 1990 with 
complaints of headaches and malaise.  The examiner 
essentially found that the evidence did not support a finding 
that in-service exposure was a cause of his headaches.  The 
examiner recommended that the veteran have more aggressive 
treatment of his chronic headaches with appropriate 
preventive agents.  

Analysis 

The veteran contends that he has a headaches which are a 
manifestation and result of an undiagnosed illness incurred 
during service in the Persian Gulf.  

As stated above, to establish service connection on the basis 
of an undiagnosed illness, the evidence must show qualifying 
service, i.e., Persian Gulf veterans.  The evidence must also 
show objective indications of a qualifying chronic 
disability; that such disability became manifest to a degree 
of 10 percent or more not later than December 31, 2006; and 
that by history, physical examination, and laboratory tests, 
such disability cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (2003).

Based upon the above medical findings, the Board concludes 
that the evidence supports a grant of service connection for 
an undiagnosed illness manifested by headaches.  The veteran 
meets the criteria for service connection for an undiagnosed 
illness because he served in the Southwest Asia Theater of 
operations during the Persian Gulf War, he has exhibited 
objective indications of chronic disability that cannot be 
attributed to any known clinical diagnosis, and such 
disability has become manifest to a degree of 10 percent or 
more not later than December 31, 2006.  

The veteran's symptoms and indications of an undiagnosed 
illness are objectively shown by the numerous treatment 
reports of record.  The veteran also exhibits many of the 
other enumerated symptoms for an undiagnosed illness, such as 
fatigue and muscle pain; although entitlement to service 
connection for such symptoms is not before the Board here.

With respect to the element of chronic disability, the 
evidence indicates that the veteran does have a chronic 
disability manifested by headaches.  In May 1995, Dr. A.M. 
objectively found that the veteran suffered from chronic 
daily headache syndrome.  The April 1997 VA examiner 
diagnosed migraine syndrome.  In June 2000, Dr. A.M. found 
very resistant headaches.  A March 2004 VA neurological 
examination showed a diagnosis of chronic headache with 
migrainous features.  

However, despite several attempts to determine the underlying 
cause of the veteran's chronic headaches, no underlying 
etiology has been identified.  Indeed, the March 2004 VA 
neurological examination was obtained for the specific 
purpose of obtaining an opinion as to the cause and proper 
diagnosis of the veteran's headache disorder.  The examiner 
essentially concluded that he could not definitively 
determine the cause of the headaches.  In the entire record, 
the Board can identify no confirmed etiology for the 
veteran's headaches.  

With respect to whether any of the diagnoses rendered meets 
the standard of a "known clinical diagnosis" as established 
in the regulations, the Board notes that the record contains 
numerous diagnoses of "headaches."  However, a diagnosis of 
"headaches" even when qualified as "chronic" or termed 
"headache syndrome" has the dual features of a diagnosis 
and a simple description of symptoms.  Indeed, "headache" 
is listed in the regulations governing undiagnosed illness as 
a sign or symptom of such illness, indicating that a 
reference in the medical evidence to "headache" is not 
alone sufficient to meet the standard of a "known clinical 
diagnosis" under those regulations.  38 C.F.R. § 3.317(a)(1) 
(2003).  To draw any other conclusion would be to negate the 
requirement that symptoms not be attributable to any known 
clinical diagnosis.  

The Board is cognizant that it may not base a decision on its 
own unsubstantiated medical conclusions, Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); however, in the Board's view, a 
clinical diagnosis naturally entails some understanding of 
the underlying cause of the diagnosed disorder.  A diagnosis 
of "headache" without any explanation of the causative 
factors constitutes little more than a description of the 
veteran's symptoms.  

The Board finds it significant that none of the diagnoses of 
"headache" includes a conclusive opinion as to the 
underlying cause thereof.  The January 2000 letter form Dr. 
A.M. states that it is feasible that the veteran's headaches 
are related to exposure to toxins or stressors in service.  
However, the use of the term "feasible" indicates only that 
there may be such a relationship, not that such a 
relationship is likely.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993) [a medical opinion expressed in terms of "may" also 
implies "may not,"].

Similarly, the U.S. Senate report submitted by the veteran 
establishes only the symptoms that have been reported by 
Persian Gulf War veterans and is inconclusive as to the cause 
of such symptoms.  

Moreover, the April 2004 VA examiner was unable to identify 
any conclusive support in the record to indicate that the 
veteran had been exposed to such agents as would likely have 
resulted in his current headache disorder.  

The May 1995 MRI of the brain conducted and reviewed by Dr. 
A.M. shows an abnormal study due to the presence of some left 
ethmoidal sinusitis and bilateral frontal sinusitis.  
However, the rest of the scan was unremarkable and Dr. A.M. 
never purported to relate the veteran's headaches to 
sinusitis or to any other etiology.  

In sum, none of the diagnoses of record appears to be more 
than a description of the veteran's reported symptom of 
recurring headaches.  While there is arguably some doubt as 
to this question, the Board believes that the evidence in the 
veteran's favor with respect to this question is in 
approximate balance with the evidence against him.  When 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003); Gilbert, 1 Vet. App. at 53.

The Board notes that the regulations governing service 
connection for undiagnosed illness contemplate a situation in 
which the symptoms "cannot" be attributed to a known 
clinical diagnosis.  While the absence of a confirmed 
etiology in the record does not necessarily establish that 
one "cannot" be determined, the Board notes that the record 
contains a significant amount of medical evidence, including 
a VA examination which was specifically intended to resolve 
this question.  As the record stands, no underling etiology 
has in fact been identified, nor is there any indication in 
the medical evidence thus far obtained that such a 
determination is likely to result from additional examination 
or development.  Under these circumstances then, the Board 
believes that a remand of this matter for further development 
would not aid the Board's inquiry, and would only serve to 
unnecessarily delay a decision.  See Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In conclusion, the veteran has a chronic disability 
manifested by headaches that became manifest not later than 
December 31, 2006, and by history, physical examination and 
laboratory testing, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i) (2003).  The 
requirements for service connection of the veteran's 
headaches as a manifestation of undiagnosed illness are met 
and the claim is granted.


ORDER

Service connection for PTSD is granted.

Service connection for headaches is granted.

REMAND

3.  Entitlement to service connection for hair discoloration.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for left ankle 
disorder.

6.  Entitlement to service connection for a respiratory 
disorder.

7  Entitlement to service connection for a left knee 
disorder.

Statement of the Case

The Board notes that December 1997 rating decision included a 
denial of the issues of entitlement to service connection for 
a respiratory disorder and a left knee disorder.  The veteran 
disagreed with those decisions in December 1998.  The record 
does not reflect that an SOC has been issued with respect to 
those issues or that the veteran has indicated a desire to 
terminate his appeal.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed, but a SOC has not been issued, the Board must 
remand the claim to VBA to direct that a SOC be issued.  

Veterans Claims Assistance Act of 2000

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
with respect to the issues of entitlement to service 
connection for hair discoloration, a back disorder, a left 
ankle disorder, a respiratory disorder and a left knee 
disorder, VBA has not notified the veteran of the evidence 
necessary to substantiate the claims, and crucially, has not 
informed him of which portion of the evidence is to be 
provided by the him and which part VA will attempt to obtain 
on his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While a VCAA notice letter was sent to the veteran 
in July 2003, it specifically applied to the veteran's 
psychiatric and headache claims.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran or his 
representative and determine whether he 
still wishes to pursue appeals as to any 
of the issues listed above.  The veteran 
or his representative should submit an 
appropriate withdrawal of any issues he 
does not wish to pursue.

2.  With respect to the remaining issues, 
VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

3.  VBA should issue a SOC pertaining to 
the issues of entitlement to service 
connection for a respiratory disorder and 
a left knee disorder, and in connection 
therewith, provide the veteran with 
appropriate notice of his appellate 
rights.

4.  After undertaking any additional 
development it deems to be necessary, VBA 
should readjudicate the claims.  If any 
claim remains denied, VBA should issue a 
supplemental statement of the case.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

